Title: Thomas Jefferson to Benjamin Morgan, 20 April 1812
From: Jefferson, Thomas
To: Morgan, Benjamin


          
                  Sir 
                   
                     Monticello 
                     Apr. 20. 12.
           Altho’ I do not believe that you trouble yourself with law-questions, even those of your own vicinity, yet I send you the inclosed as a testimony of my respect for you.
          
		  
		    Mr Craven Peyton, claimant of the effects of John Peyton now in the hands of mr Duncan, despairing of getting the money out of mr Duncan’s hands voluntarily, has desired me to urge recourse to the coercions of the law. indeed mr Duncan’s refusing to pay it over till an impossible condition is performed does amount to an unconditional refusal.
			 Lieutt Peyton being held under superior orders, cannot be forced to N. Orleans by mr Craven Peyton nor even by any authority of the courts. the laws of no countries 
                  country can require, from those who claim their justice, impossible conditions. after such a lapse of time, and no claim of a creditor brought forward, and nobody knowing, or having reason to suppose that there exists a creditor, for mr Duncan to claim to hold the money until proof produced that there is no creditor, is to claim to hold it till proof of a negative, which is impossible. surely then the laws of Orleans must have provided the means of forcing the money out of the hands of mr Duncan in such a case, and of restoring it to the representatives of the deceased. mr Craven Peyton’s suspicions therefore of the unfaithful designs of mr Duncan are not therefor entirely unplausible: and if you think it advisable, I 
                  would propose to you to turn the case over to the law. it would at least have the good effect of relieving you from the trouble of it. in that case mr Bolling Robinson whose diligence is known to us, and practises the law as we understand, will recieve the papers from you and take the measures necessary to give a safe issue to the suit to be instituted.
			 if any previous formality is necessary on the part of mr Peyton, he will be ready to do whatever he is advised. I write to mr Robinson to recieve the papers, and to bring suit, if you think mr Duncan will not otherwise part with the money.
          I have so often apologised to you for the trouble given you with this business, that a further expression of regret would only be a repetition.  I will therefore only add assurances of my thankfulness and of my great esteem and respect.
          
            Th:
            Jefferson
        